UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4649


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RONALD DEMETRIOUS THOMAS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:06-cr-00405-RWT-1)


Submitted:    October 20, 2009              Decided:   December 4, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward C. Sussman, LAW OFFICE OF EDWARD SUSSMAN, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Barbara S. Skalla, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald Demetrious Thomas pled guilty to distributing

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1)       (2006).              He      was     sentenced      to        400    months’

imprisonment.          On appeal, he argues the district court abused

its discretion in denying his motion to withdraw his guilty plea

and that his sentence is unreasonable.                       We affirm.

               On appeal, Thomas first argues that he presented a

“fair and just reason” to withdraw his plea and therefore the

court erred in denying his motion.                        Thomas maintains counsel was

ineffective      in    failing        to    ascertain       the    potential      sentencing

consequences, and in giving Thomas and his sister an “unduly

optimistic” prediction regarding the sentence in an effort to

induce a plea.             He argues counsel failed to investigate and

confirm his criminal history prior to the Fed. R. Crim. P. 11

hearing and, in this respect, properly advise him regarding the

applicability         of   the       career    offender       guideline.         He    further

asserts    the        district         court       erred     in    discussing         specific

guidelines ranges at the Rule 11 hearing, in violation of United

States v. Good, 25 F.3d 218 (4th Cir. 1994).

               This   court      reviews       a     district     court’s       denial   of   a

motion    to    withdraw         a    guilty       plea    for    abuse    of    discretion.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                 A

defendant does not have an absolute right to withdraw a guilty

                                                2
plea.      United States v. Bowman, 348 F.3d 408, 413 (4th Cir.

2003).      Once     the    district        court         has   accepted    a   defendant’s

guilty plea, the defendant bears the burden of showing a “fair

and just reason” for withdrawing his guilty plea.                            Fed. R. Crim.

P. 11(d)(2)(B); United States v. Battle, 499 F.3d 315, 319 (4th

Cir. 2007).          “[A] ‘fair and just’ reason . . . is one that

essentially       challenges       .    .   .       the    fairness    of    the   Rule    11

proceeding . . . .”            United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992).

        In deciding whether to permit a defendant to withdraw his

guilty plea, a district court should consider:

        (1)   whether  the  defendant  has   offered  credible
        evidence that his plea was not knowing or not
        voluntary, (2) whether the defendant has credibly
        asserted his legal innocence, (3) whether there has
        been a delay between the entering of the plea and the
        filing of the motion, (4) whether defendant has had
        close assistance of competent counsel, (5) whether
        withdrawal will cause prejudice to the government, and
        (6) whether it will inconvenience the court and waste
        judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                The

first, second, and fourth of the Moore factors carry the most

weight    in   these       considerations,           as     they   concern      whether   the

defendant      has     a    good       reason        to     “upset    settled      systemic

expectations.”        United States v. Sparks, 67 F.3d 1145, 1154 (4th

Cir.     1995).       However,         an   appropriately            conducted     Rule    11

proceeding “raise[s] a strong presumption that the plea is final


                                                3
and   binding,”       Lambey,    974    F.2d       at     1394,      as   statements       made

during a plea hearing “carry a strong presumption of verity,”

Blackledge       v.   Allison,    431       U.S.        63,    74    (1977).      Thus,      “a

properly     conducted     Rule        11   guilty            plea    colloquy    leaves      a

defendant with a very limited basis upon which to have his plea

withdrawn.”       Bowman, 348 F.3d at 414.

            The record discloses that the district court’s Rule 11

hearing    was    extensive,      as    was       the    subsequent       hearing     on    the

motion to withdraw.             Further, we afford Thomas’ guilty plea a

strong presumption of validity.                   We find no credible evidence of

ineffective      assistance      of    counsel,          undue       pressure,   or   actual

innocence.       After reviewing the Moore factors and the district

court’s    articulated      reasons         for         denying       Thomas’    motion      to

withdraw, we find no abuse of discretion in its denial. *




      *
        We reject Thomas’ assertion that the district court
“tainted” the Rule 11 hearing by providing examples of potential
guideline ranges lower than the range ultimately applied to him.
While we cautioned district courts in United States v. Good, 25
F.3d 218, 223 (4th Cir. 1994), not to give any estimates of
guideline ranges in advance of the presentence report as it may
turn out to be misleading, as in Good, in this case the court’s
discussion of guideline ranges was not error.       The district
court clearly warned Thomas that the guideline ranges were only
examples of sentences he could receive, based on multiple
variables that had yet to be decided, including his offense
level and criminal history category.     Moreover, any potential
confusion was mitigated by the court’s repeated reminders to
Thomas that his guideline range would ultimately depend on
whether he was found to be a career offender.



                                              4
             Thomas       also     argues    his    sentence       was    unreasonable.

Specifically, he maintains that the court failed to articulate

why the chosen sentence was appropriate, claiming the court’s

reasoning        was     “inadequate        and    constitutionally           defective.”

This court reviews a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38,      , 128 S. Ct. 586, 597 (2007); see also United States v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                          In so doing, the

court first examines the sentence for “significant procedural

error,”      including          “failing      to     calculate          (or   improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as    mandatory,         failing    to      consider     the    § 3553(a)         factors,

selecting        a    sentence     based    on     clearly     erroneous      facts,      or

failing     to       adequately    explain    the    chosen     sentence      .   .   .    .”

Gall, 128 S. Ct. at 597.                 Finally, the court “then consider[s]

the substantive reasonableness of the sentence imposed.”                                  Id.

This court presumes on appeal that a sentence within a properly

calculated           advisory      guidelines          range       is     substantially

reasonable.          Rita v. United States, 551 U.S. 338, 346-56 (2007)

(upholding presumption of reasonableness for within-guidelines

sentence).

             Thomas’ claim regarding his sentence is wholly without

merit.      The district court clearly articulated its consideration

of    the   § 3553(a)       factors.         Moreover,       the    district      court’s

                                             5
sentence was based on its “individualized assessment” of the

facts of the case.           United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).         The court described the offense conduct and

determined     that    the     seriousness       of    the      offense    cannot    be

understated.        The court noted that Thomas “is a very busy drug

dealer who has continued to deal drugs, notwithstanding break

after break after break after break from the criminal justice

system.”      The    court    concluded       there    “simply    must    be    serious

punishment”    for     somebody   with    this        massive    record,    who     “has

taken every break he’s been given by every judge and, in effect,

thumbed his nose at the criminal justice system and keeps on

going without any deterrence whatsoever.”                    The court described

Thomas as “an unrepentant recidivist drug dealer,” who “needs to

be incarcerated . . . for a long period of time.”                              Based on

these considerations, the district court deemed appropriate a

sentence within the advisory guidelines of 360 months to life

and, accordingly, sentenced Thomas to 400 months’ imprisonment.

We   find    Thomas’    within-guidelines         sentence        is   presumptively

reasonable on appeal, United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008), and Thomas has not rebutted that presumption.

See United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006) (stating presumption may be rebutted by showing sentence

is unreasonable when measured against the § 3553(a) factors).



                                          6
Thus,   the     district   court   did       not   abuse   its   discretion   in

imposing the chosen sentence.

           We accordingly affirm Thomas’ conviction and sentence.

We   dispense    with   oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                         7